Citation Nr: 1236083	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-04 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for left great toe amputation due to Department of Veterans Affairs hospital care, medical or surgical treatment from October 2003 to March 2004.

2.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for right leg amputation due to Department of Veterans Affairs hospital care, medical or surgical treatment from October 2003 to March 2004


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active military duty from July to November 1969 and from October 1972 to October 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) regional office in Houston, Texas (RO).

VA medical records dated from August 2009 to July 2011 were added electronically to Virtual VA after the December 2011 Supplemental Statement of the Case without a waiver of RO review.  However, these records primarily involve treatment for disabilities other than the lower extremities.  Consequently, as this evidence is not "pertinent" to the issues on appeal, this case does not need to be remanded for RO review.  See 38 C.F.R. § 20.1304 (2011).  


FINDINGS OF FACT

1.  The Veteran is not shown to have incurred left great toe amputation that was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable in connection with VA treatment from October 2003 to March 2004.  

2.  The Veteran is not shown to have incurred right leg amputation that was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable in connection with VA treatment from October 2003 to March 2004.  


CONCLUSIONS OF LAW

1.  The requirements for the payment of compensation benefits pursuant to 38 U.S.C. § 1151 for left great toe amputation due to VA medical treatment from October 2003 to March 2004 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  

2.  The requirements for the payment of compensation benefits pursuant to 38 U.S.C. § 1151 for right leg amputation due to VA medical treatment from October 2003 to March 2004 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in December 2007, prior to adjudication, in which he was informed of the requirements to establish entitlement to benefits under 38 U.S.C.A. § 1151.  This letter also discussed effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility for obtaining.  

The letter explained that VA would make reasonable efforts to help him get evidence such as medical records, employment records, etc., but that he was responsible for providing sufficient information to VA to identify the custodian of any records.  Additional private medical evidence has been received from the Veteran since this letter was sent.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  A relevant medical opinion was obtained in June 2011.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of relevant medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's medical records and statements, and provides a complete rationale for the opinion stated.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board concludes that all available evidence that is pertinent to the claim has been obtained.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2011).  


Analyses of the Claims

The Veteran has contended that compensation benefits are warranted for amputations of his left great toe and right leg caused by VA treatment in 2003 and 2004 because he was not provided proper treatment.  

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358(a) (2011). 

For claims, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b) (2011). 

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. 
§ 3.361(c)(1) (2011).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2011). 

Proximate cause may also be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. 
§ 17.32).  See 38 C.F.R. § 3.361(d)(2) (2011). 

Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2011).  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2011).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2011).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that a medical opinion was not required to prove nexus between a service-connected mental disorder and drowning, which caused Veteran's death where the widow was seeking service connection for the cause of death of her husband, the Veteran,).   

While the Veteran is competent to report his subjective symptoms related to his surgery, he is not competent to report that his lower extremity amputations are the result of VA fault or are not reasonably foreseeable.  

Instead, competent medical evidence is required.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2011).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the claimant, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet. App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).
According to a January 2003 report from McAllen Medical Clinic, the Veteran had right metatarsal tissue removed from his right 4th and 5th toes.  According to a June 2003 medical report from McAllen Diagnostic Center, the Veteran was wheelchair bound because of recent amputation of the toes of the left foot.

VA treatment records dated in 2003 and 2004 reveal that the Veteran had undergone amputation of toes on his right foot in January 2003, with debridement and skin graft; he continued to have an open wound on the stump.  Because of a severely ischemic left foot, the Veteran underwent three left superficial femoral artery stents and left tibioperoneal angioplasty, with informed consent, on October 27, 2003.  It was reported in December 2003 that the Veteran had a long history of diabetes and peripheral vascular disease.  He had undergone right transmetatarsal amputation two months earlier and developed infection and non-healing at the operative site.  It was noted that, after informed consent was obtained, the Veteran underwent a right below-the-knee amputation due to gangrene on December 10, 2003.  After obtaining informed consent, the Veteran underwent revision of the amputation due to infection on December 22, 2003.  

Because of continued problems with infection, the Veteran, who gave his informed consent, underwent above-the-knee amputation of the right leg on January 14, 2004.  When seen for follow-up in June 2004, the Veteran was without complaints; he noted that his right lower extremity stump was healing well, with a small area of erythema covered with gauze, and his left foot had healed, with no complaints of pain, numbness or tingling in the left leg.

July to September 2004 hospital and treatment reports from Rio Grande Regional Hospital reveal that the Veteran underwent right leg above-the-knee amputation in July and that the amputation wound was well healed when examined in September.

According to a March 2010 statement from J. Gomez III, M.D., who has treated the Veteran since 2001 for peripheral arterial disease, surgery by VA on the Veteran's lower extremities subsequently resulted in non-viable tissue that became infected and required re-amputation.  It was noted that although the Veteran's smoking, hypertension, and diabetes contributed to his condition, the infections were primarily due to "surgical technique."

The Veteran testified at a hearing at the RO in April 2011 that he ended up having multiple lower extremity infections and amputations at VA facilities that he believes were related to the inadequate cleanliness of the hospital and the inexperience of the hospital personnel.

The Veteran was provided a VA evaluation of his lower extremities by a VA physician in June 2011, which included review of the claims files and medical records.  The physician discussed the Veteran's medical history and concluded that proper care was provided by VA and that there was no additional disability due to VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault by VA.  According to this physician, the evidence showed proper care, with attempts to revascularize the wound prior to amputation surgery to increase the chance of healing and attempts to salvage as much length of the limbs as possible.  Standard surgical technique was used, as multiple physicians at the upper resident and staff level were involved in the Veteran's care and the usual process of infection control was followed.  In discussing the March 2010 statement in favor of the claim from Dr. Gomez, the VA physician noted that Dr. Gomez did not appear to have the operative notes for review and that Dr. Gomez did not discuss in what way the surgical technique was incorrect.  

The VA physician reported in June 2011 that the natural history of staged amputations in a patient who smoked and had diabetes and peripheral disease is that each time the tissue is manipulated for surgery, further microscopic damage to the blood supply occurs and impedes healing.  While an effort is always made to minimize the number of procedures, limb salvage is also attempted to maximize mobility.  These conflicting approaches most often lead to a staged amputation, as very few patients would consent to bilateral above-the-knee amputations as the primary procedure for an infected foot or toe.  

There is evidence on file both for and against the Veteran's claims.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board finds the June 2011 VA opinion against the claims to be of more probative value, when considered along with the other evidence of record, than the March 2010 statement from Dr. Gomez in favor of the claims.  Dr. Gomez does not appear to have reviewed all of the pertinent evidence, and he does not provide reasons to support his conclusion that the lower extremity infections and amputations were primarily due to surgical technique.  Additionally, as noted by the VA physician, Dr. Gomez does not explain how the VA surgical technique led to infection.  The Board also notes that Dr. Gomez admitted that the Veteran's smoking, hypertension, and diabetes contributed to his condition.  

In contrast, the June 2011 VA opinion is based on a review of the pertinent evidence, which is discussed in the report, and is supported by reasons provided by the physician.  According to the opinion, proper care was provided.  Infections are not unusual in a person with diabetes, hypertension, and peripheral vascular disease and can often lead to staged amputations.  Although the VA physician did not directly answer the question of whether the multiple amputations were reasonably foreseeable, because the question was accidently phrased incorrectly in the information provided to the physician, the opinion and accompanying explanation clearly support the conclusion that the infections and amputations of the Veteran's left great toe and right leg were reasonably foreseeable in a patient with diabetes, hypertension, and peripheral vascular disease.

Based on the above evidence, the Board finds that the Veteran's contention that his amputations are due to VA fault or that they were unforeseeable is not competent or credible.  Consequently, the Veteran's claim for entitlement to benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for left great toe amputation and right leg amputation due to VA surgery and medical treatment must be denied.  
The Veteran contended in an August 2009 statement that he was not informed of the possible complications of his surgery.  The Board would point out, however, that there is a notation of informed consent in the treatment reports for surgeries in October and December 2003 and in January 2004.  Moreover, even if the VA physicians failed to provide information to the Veteran about the potential adverse effects of the January 2003 surgery, this does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment.  See McNair v. Shinseki, No. 09-1813, (U.S. Vet. App. Nov. 18, 2011); 38 C.F.R. § 3.361(d)(1)(ii) (2011).  Based on the severity of the Veteran's condition, with his history of diabetes, hypertension, and peripheral vascular disease, the Board concludes this is a minor deviation because a reasonable person faced with similar circumstances would have proceeded with the treatment.

The doctrine of reasonable doubt was considered by the Board; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The payment of VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left great toe amputation due to VA treatment from October 2003 to March 2004 is denied.  

The payment of VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right leg amputation due to VA treatment from October 2003 to March 2004 is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


